     Case 1:20-cv-01399 Document 1-1 Filed 05/15/20 USDC Colorado Page 1 of 5




     DISTRICT COURT, COUNTY OF DENVER

     Court Address: Denver City & County Building                 DATE FILED: April 14, 2020 9:14 AM
                    1437 Bannock Street                           FILING ID: 5B25E7C7497A3
                    Denver, Colorado 80202                        CASE NUMBER: 2020CV31346


     Plaintiff:   Jennifer Fragale,

     v.                                                                ▲COURT USE ONLY▲

     Defendant: State Farm Mutual Automobile Insurance
     Company

     Counsel for Plaintiff
     Matthew E. Bennett, Reg. No. 52705
     DezaRae D. LaCrue , Reg. No. 40290                             Case Number:
     Franklin D. Azar & Associates, P.C.
     14426 East Evans Avenue                                        Division/Ctrm:
     Aurora, Colorado 80014
     Telephone: (303)757-3300
     Facsimile: (303)757-3206
     E-Mail: bennettma@fdazar.com
     E-Mail: lacrued@fdazar.com


                       COMPLAINT FOR DAMAGES AND JURY DEMAND


        Plaintiff Jennifer Fragale, by and through her attorneys, Franklin D. Azar and Associates,
P.C., and for her Complaint against Defendant, states and alleges as follows:

                                      GENERAL ALLEGATIONS

1.        Plaintiff, Jennifer Fragale, is an individual and resident of the State of Colorado.

2.        Defendant State Farm Mutual Automobile Insurance Company (hereafter, “State Farm”)
          is a corporation doing business in the State of Colorado.

3.        Venue is proper in this action pursuant to C.R.C.P. 98.

4.        This Court has jurisdiction over this matter pursuant to C.R.S. § 13-1-124.

5.        On or about September 26, 2019, Ms. Fragale was hit by Fernando Garcia, a motorist who
          was hit by an underinsured motorist, Brandon T. Sanders.




                                                                                           EXHIBIT A
     Case 1:20-cv-01399 Document 1-1 Filed 05/15/20 USDC Colorado Page 2 of 5




6.       Mr. Sanders’s failure to stop for stopped traffic caused the collision of Mr. Garcia’s vehicle
         into Ms. Fragale’s vehicle.

7.       Ms. Fragale was stopped in traffic in lane one on eastbound Interstate-70 at Interstate-70’s
         intersection with 40th Avenue.

8.       Mr. Garcia was stopped in traffic immediately behind Ms. Fragale’s vehicle in the same
         lane.

9.       Mr. Sanders failed to slow or stop his vehicle in response to stopped traffic and struck the
         rear of Mr. Garcia’s vehicle, which in turn struck the rear of Mr. Fragale’s vehicle.

10.      No other person besides Mr. Sanders was responsible for the collision.

11.      Ms. Fragale suffered injuries because of the collision.

12.      Mr. Sanders was underinsured when the collision occurred.

13.      Ms. Fragale was not negligent on the occasion in question.

14.      No third party caused or contributed to the cause of the crash and/or Ms. Fragale’s injuries,
         damages, and losses.

15.      Ms. Fragale submitted her claim to State Farm in a timely manner.

16.      Ms. Fragale has cooperated with State Farm’s investigation of his claim.

17.      State Farm has failed to reasonably investigate Ms. Fragale’s claim.

18.      State Farm has failed to properly evaluate Ms. Fragale’s noneconomic and physical
         impairment.

19.      Ms. Fragale has complied with the conditions in her contract with State Farm.

20.      Ms. Fragale has supplied medical authorizations to State Farm.

21.      Ms. Fragale has supplied all her medical records and bills for his treatment related to this
         crash.

22.      Ms. Fragale requested a payment of her benefits from State Farm.

23.      State Farm did not respond to this request.

24.      State Farm has not requested that Ms. Fragale undergo an IME.




                                                                                          EXHIBIT A
  Case 1:20-cv-01399 Document 1-1 Filed 05/15/20 USDC Colorado Page 3 of 5




25.   State Farm has not consulted any medical expert for an opinion regarding Ms. Fragale’s
      injuries.

26.   State Farm does not dispute Ms. Fragale was injured in the collision.

27.   State Farm does not dispute the nature and extent of Ms. Fragale’s injuries.

28.   If State Farm disputes Ms. Fragale’s injuries, it has failed to make Ms. Fragale aware of
      this dispute. This failure to tell Ms. Fragale about the dispute violates Colorado law and
      insurance regulations.

29.   State Farm has failed to make a reasonable offer to Ms. Fragale for her underinsured
      motorist benefits.

30.   State Farm’s incomplete investigation has resulted in the delayed payment of underinsured
      motorist benefits to Ms. Fragale.

31.   State Farm’s failures in Ms. Fragale’s case do not meet the standard set forth in State
      Farm’s own claim handling manual.

32.   State Farm has failed to comply with Colorado’s Unfair Claims Settlement Practices Act.

                             FIRST CLAIM FOR RELIEF
                       (BREACH OF CONTRACT-UIM BENEFITS)

33.   Plaintiff incorporates all prior allegations as though fully set forth herein.

34.   Sometime prior to the auto collision, Plaintiff entered a contract with Defendant State Farm
      for the purpose of obtaining automobile insurance, which policy includes coverage for
      claims involving underinsured motorists.

35.   Plaintiff has advised Defendant State Farm of a claim for underinsured motorist benefits
      for this incident under its policy of insurance, and otherwise fully cooperated with
      Defendant State Farm in connection with the claim.

36.   Plaintiff is an intended beneficiary of Defendant State Farm insurance policy/contract and
      is therefore entitled to enforce its terms.

37.   Plaintiff is entitled to be compensated by Defendant State Farm for all damages he has
      incurred, including significant medical bills and other expenses, pain, suffering, loss of
      enjoyment of life, loss of earnings and earning capacity, permanency, physical impairment,
      and disability under the under-insured motorist coverage of the policy.




                                                                                       EXHIBIT A
  Case 1:20-cv-01399 Document 1-1 Filed 05/15/20 USDC Colorado Page 4 of 5




                               SECOND CLAIM FOR RELIEF
                            (FIRST PARTY STATUTORY CLAIM
                                 UNDER C.R.S. § 10-3-1116)

38.   Plaintiff incorporates all prior allegations as though fully set forth herein.

39.   Defendant State Farm has denied and delayed payment of underinsured motorist benefits
      to Plaintiff without a reasonable basis for its action.

40.   Defendant State Farm’s unreasonable position and conduct has caused Plaintiff damage by
      the loss of the compensation that is due to her and which Defendant should have previously
      paid to her.

41.   In accordance with C.R.S. §10-3-1116, Plaintiff is entitled to recover from Defendant State
      Farm two times the covered underinsured motorist benefits plus reasonable attorney’s fees
      and court costs.

                                THIRD CLAIM FOR RELIEF
                                      (BAD FAITH)

42.   Plaintiff incorporates all prior allegations as though fully set forth herein.

43.   Defendant State Farm owed Plaintiff a duty to act in good faith in reviewing, adjusting and
      settling her claims.

44.   Defendant State Farm breached its duties to its insured, and acted in bad faith, through its
      conduct as described above and by engaging in the following, among other acts:

      a.     Compelling this Plaintiff to institute litigation to recover amounts due him under
             the underinsured motorist bodily injury liability benefits afforded Plaintiff under
             the insurance policy;

      b.     Favoring the interests of State Farm, an insurer, over those of Plaintiff, an insured,
             to whom Defendant State Farm owes fiduciary and statutory duties;

      c.     Failing or delaying payment of reasonable compensation for the injuries, damages,
             and losses Plaintiff suffered at the hands of an uninsured motorist;

      d.     Failing to investigate Plaintiff’s medical expenses and lost wages or earning
             capacity;

      e.     Failing to consider the full amount of Plaintiff’s medical bills; and

      f.     Incompetently evaluating Plaintiff’s claim.

56.   Defendant State Farm actions were unreasonable.




                                                                                       EXHIBIT A
  Case 1:20-cv-01399 Document 1-1 Filed 05/15/20 USDC Colorado Page 5 of 5




57.    Defendant State Farm knew its conduct was unreasonable or disregarded the fact that its
       conduct was unreasonable.

58.    As a direct result of Defendant State Farm breaches of its duties to its insured, Plaintiff has
       been damaged including, but not necessarily limited to:

       a.      Being forced to incur additional costs in litigation;

       b.      Enduring the emotional trauma of being unnecessarily involved in a lawsuit with
               defendant; and

       c.      Being deprived of the use of funds that would otherwise be used for such things as
               medical treatment and for lost wage coverage which should have been paid by now.

        WHEREFORE, Plaintiff prays for judgment against Defendant for all general damages,
economic damages, all statutory and necessary costs including, but not limited to, expert witness
fees and the expenses incurred in investigation and discovery required to present Plaintiff’s claims,
attorney fees and interest from the time of the occurrence, post-judgment interest at the requisite
rate, and for such other and further relief as this Court shall deem proper, just, and appropriate
under the circumstances.

       PLAINTIFF REQUESTS A JURY OF SIX.

       Respectfully, submitted this 14th day of April, 2020.


                                              FRANKLIN D. AZAR & ASSOCIATES, P.C.
                                              By: /s/ Matthew E. Bennett
                                              Matthew E. Bennett. Reg. No. 52705
                                              DezaRae D. LaCrue , Reg. No. 40290
                                              Counsel for Plaintiff
Plaintiff’s Address:
1213 4th Street
Fort Lupton, Colorado 80621




                                                                                         EXHIBIT A
